Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a static or quasi-static first magnetic field is generated, which interacts with a varying further magnetic field generated by the emitting transducer in a surface-proximal region of the object” (claim 9) and “one pair of emitting and receiving transducers, on the one hand, and a further pair of emitting and receiving transducers, on the other hand” (claim 10) and “at least one contact means forms at least one punctiform contact point for contact on the object” (claim 22) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract uses legal phraseology, such as “means”.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: the specification refers to claim numbers at para 0005, 0013, 0015 and 0028. Appropriate correction is required.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Ultrasonic gas flow measuring device and method for evaluating useful signals of the transducer in a conductive pipe.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding all the claims, the use of the phrase, “in particular” renders the claims vague as it makes it unclear as to whether the limitations following the phrase are part of the claim or are an example.
Regarding claim 1, “the longitudinal direction”, “the main beam” lack antecedent basis. Furthermore, it is not clear as to what is the sensor mechanism and what contact points is the applicant referring to? Furthermore, according to the specification on page 3, Applicant describes “the width of the main beam of the ultrasonic wave is restricted to a sector between two contact points of a sensor mechanism, via which the flow meter is fastened and in particular clamped on the object”, it is unclear, as claimed, as to how the fastening/clamping structure forms the contact points. There is no structural relationship provided in the claims between the sensor mechanism and the pipe.
Regarding claim 2, “the longitudinal direction” (claim 7 defines it) and “at least one side lobe signal” lacks antecedent basis. Furthermore, it is not clear as to what the side lobe is and how is it formed?
Regarding claim 4, “the longitudinal direction”, “two side lobes” and “the longitudinal axis” lacks antecedent basis.
Regarding claim 5, “the longitudinal direction” lacks antecedent basis.
Regarding claim 6, ”the main beam” lacks antecedent basis.
Regarding claim 7, “the sensor mechanism” lacks antecedent basis. “a longitudinal direction” is defined here for the first time.
Regarding claim 8, “the sensor mechanism” lacks antecedent basis. Furthermore, “a longitudinal direction” is defined for the first time in the dependent claim.
Regarding claim 13, “the object wall”, “the longitudinal direction”, “the main beam” lacks antecedent basis. Furthermore, “a longitudinal axis” (line 17) is already defined in line 12. It is not clear as to what contact mans of the senor mechanism is the applicant referring to. There is no structural relationship provided in the claims between the sensor mechanism and the pipe.
Regarding claim 14, “a longitudinal axis” is already defined in claim 13. Is it a different axis now claimed?
Regarding claim 18, “a longitudinal direction” is already defined in claim 13. Is this a different direction than already claimed in claim 13?
Regarding claim 19, “the contact point” lacks antecedent basis. In claim 13, it defines “contact means”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kippersund et al. (20110271769) (hereinafter Kippersund).
Regarding claim 2, Kippersund teaches a method for noninvasive determination of the flow or the flow rate (claim 8) in an electrically conductive object (taught as known in para 0006 of the current application), through which at least one gaseous medium flows, in particular in a pipe or a pipeline (conduit 120), by means of an acoustic flow meter, wherein an emitting transducer (100A) of the flow meter is arranged on or close to the object wall (110) and a receiving transducer (100B) of the flow meter is arranged spaced apart in the longitudinal direction (distance L) of the object on or close to the object wall (Fig. 2), an ultrasonic wave (200), formed in particular as a Lamb wave (para 0044), is generated in the object by means of the emitting transducer (Fig. 2), which is partially coupled as a longitudinal wave (210) into the medium, and a useful signal (200 similarly described being the ultrasonic wave in Fig. 1 of the application), which at least partially results due to the longitudinal wave (para 0045-0046), is detected by the receiving transducer (Fig. 2), wherein the flow or the flow rate is determined from the useful signal via an evaluation device, wherein the receiving transducer detects at least one side lobe of the ultrasonic wave in addition to the useful signal, and at least one side lobe signal is used as a reference signal in the evaluation of the useful signal to determine the flow or the flow rate (para 0067).
Regarding claim 3, Kippersund teaches emitting and receiving transducers are designed in such a way that side lobe signal and useful signal are amplified for the evaluation, wherein the amplification factors are in the same order of magnitude (para 0068, Fig. 5 shows the magnitudes to be equal, this clearly show the amplification factors of signals have the same order of magnitude).
Regarding claim 4, Kippersund teaches the receiving transducer positioned in the longitudinal direction of the object such that the amplitudes of two side lobes extending around the longitudinal axis of the object in opposite directions (para 0068) are superimposed at the receiving transducer (inherent when both signals are received at the receiving transducer).
Regarding claim 5, Kippersund teaches the receiving transducer positioned opposite to the emitting transducer from a perspective in the longitudinal direction of the object (Fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kippersund in view of Heinks et al. (2014/0137662) (hereinafter Heinks).
Regarding claims 7-8, Kippersund teaches all the claimed features except for explicitly teaching the receiving transducer being positioned at a distance (d1) less than D/2 from the contact point of the sensor mechanism with respect to a longitudinal direction of the object or the center point of the receiving transducer being positioned at a distance (d2) less than 1.5*D from the contact point of the sensor mechanism with respect to a longitudinal direction of the object is nothing more than an obvious experimental design choice in order to achieve reliable measurements.
Regarding claim 9, Kippersund teaches all the claimed features except to generate the ultrasonic wave in the object, a static or quasi-static first magnetic field is generated, which interacts with a varying further magnetic field generated by the emitting transducer in a surface-proximal region of the object. Heinks teaches to generate the ultrasonic wave in the electrically conductive object, a static or quasi-static magnetic field that interacts with a varying magnetic field by the emitting transducer in a surface proximal region of the object (abstract). It would have been obvious to one having ordinary skill in the art at the time the invention was made to adopt he teaching of Heinks in the device of Kippersund since such an arrangement are nothing more than an alternative that would provide similar results.
Regarding  claim 10, Kippersund teaches one pair of emitting and receiving transducers, and performing measurement in opposite directions but does not explicitly teach a further pair of emitting and receiving transducers are arranged on the object and measurement is performed both in the direction of the flow and in the opposite direction to determine the flow or the flow rate. Providing additional pairs of transducers on the object would be within the scope of a skilled individual since such an arrangement would provide sensitive and reliable measurements.
Regarding claim 12, Kippersund teaches the transducers operated a tuning frequency but does not explicitly teach the emitting and/or receiving transducer is operated in a frequency range of 50 kHz to 300 kHz. It would have been obvious to one having ordinary skill in the art at the time the invention was made to adopt any frequency to operate the transducers since it is known that the selected frequency would obtain an optimal energy transfer between the transducers.


Allowable Subject Matter
Claims 1, 11 and 13-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior arts made available fail to teach or fairly suggest the width of the main beam of the ultrasonic wave being restricted to a sector width of less than 120º via a phased-array setup of the at least one emitting transducer at the height of the receiving transducer in the circumferential direction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187. The examiner can normally be reached Mon-Fri: 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                            8/19/2022